Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/998179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 1-20 stand cancelled. Claims 26 and 40 stand amended. Claims 21-40 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed March 17, 2022, with respect to claims 21 and 29 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 21-40 has been withdrawn. 
In view of the Terminal Disclaimer above, there are no further pending objections or rejections. Accordingly, this application is in condition for allowance. 
Allowable Subject Matter
Claims 21-40 are allowed. 
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 21 and 29 allowable is “comparing digital values for at least one of the plurality of nodes with the highest digital value to at least one of the plurality of nodes with the lowest digital value; and based on the comparison, calculating a difference value, the difference value representative of an amount of force applied to the surface by a conductive object”.
Likewise claims 22-28 and 30-35 are allowed because they are dependents of claims 21 and 29, respectively. 
The innovation that makes claim 36 allowable is “a force measurement module configured to convert the representation of the fingerprint into a digital value, the force measurement module configured to compare maximum capacitance values to minimum capacitance values and, based on the comparison determining a measure of force applied to a surface by a conductive object”.
Claims 37-40 are allowed because they are dependents of claims 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661